The appeal must be dismissed, for the reason, that, except in cases concerning the care and custody of children, no appeal lies from a judgment in a habeas corpus proceeding refusing to discharge a person from custody or confinement, but the remedy, if any, in such a case, is by petition for a writ of certiorari, which is addressed to the sound discretion of the appellate court. S. v. Edwards, ante, 321; In re McCade, 183 N.C. 242; Inre Croom, 175 N.C. 455.
While this course must be pursued, we deem it not amiss to say that a careful examination of the record, considering it as on writ of certiorari(S. v. Hooker, 183 N.C. 763), discloses no error on the part of the learned judge who heard the matter below.
Appeal dismissed.